Citation Nr: 1004269	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-18 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for non-VA emergency 
medical treatment at Eastern Oklahoma Medical Center between 
March 12-16, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 administrative decision 
of a Medical Center of the Department of Veterans Affairs 
(VA) (hereinafter agency of original jurisdiction (AOJ)), 
which found payment and/or reimbursement was warranted for 
private emergency medical care provided the Veteran for 24 
hours between March 12-13, 2006, and for no period of time 
thereafter.  The Veteran subsequently initiated and 
perfected an appeal of this administrative determination.  
In November 2009, he testified before the undersigned Acting 
Veterans Law Judge, seated at the RO.  

At the hearing, the Veteran raised on issue of entitlement 
to payment or reimbursement for medical treatment at St. 
Edwards Hospital.  The time frame of treatment was not 
provided.  Neither the Board nor the Veteran's 
representative have found any information of a claim having 
been filed.  The Veteran is hereby advised to speak with his 
representative to determine whether a claim should be filed 
in that matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks reimbursement for unauthorized medical 
expenses incurred at a private medical facility between 
March 12-16, 2006.  Payment has been authorized by VA for 
the first 24 hours of the Veteran's care, and for no time 
thereafter, although the Veteran was hospitalized at the 
private facility until March 16, 2006.  Depending on the 
circumstances of the claim, a claimant may be eligible for 
VA payment or reimbursement of non-VA medical care, if 
certain statutory and regulatory requirements are met.  
38 U.S.C.A. §§ 1725, 1728 (West 2002).  

Review of the claims file reflects several evidentiary and 
procedural deficiencies.  The record contains an 
Unauthorized (Approved) Claim Re-Consideration Worksheet 
indicating that the Veteran's expenses for the first "24 
hours" of hospitalization have been approved.  The document 
was signed by a medical doctor.  However, no rationale was 
provided for this determination.  Quite simply, there is 
insufficient medical opinion of record to deny the claim.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board next notes that the Veteran testified that his 
medical condition was not stable after the 24 hours and, in 
fact, that he was incapacitated for much of his 
hospitalization.  He further questioned why the ambulance 
expense of bringing him to the hospital was not paid. 

A review of the April 2007 Statement of the Case does not 
shed any additional light into the specific reasons 
supporting the denial nor does it itemize those medical 
expenses approved or disapproved.  The Board further 
observes that a determination of medical stability should be 
made upon a review of the Veteran's complete hospitalization 
records, which do not appear to be associated with the 
claims folder.

Furthermore, upon readjudicating the claim, the AOJ is 
requested to itemize the medical expenses which were 
approved and disallowed, to include a specific determination 
regarding the Veteran's ambulance costs to the Eastern 
Oklahoma Medical Center on March 12, 2006.

Finally, the Board observes that one of the requirements for 
eligibility for reimbursement is that the Veteran was 
enrolled in the VA health care system and had received 
medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment.  38 C.F.R. § 17.1002.  In the present 
case, verification of the Veteran's enrollment in and recent 
medical treatment by the VA health care system is not of 
record.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009).  This duty includes obtaining pertinent medical 
records identified by the claimant.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2009).  Thus, remand is required to 
obtain verification of the above.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete 
hospitalization records from Eastern 
Oklahoma Medical Center between March 12-
16, 2006, to included nurses' notes.

2.  Submit the Veteran's claims folder to 
an appropriate medical expert to determine 
whether the Veteran's entire 
hospitalization between March 12-16, 2006, 
at the Eastern Oklahoma Medical Center 
constituted a medical emergency.  
Specifically, the expert must review the 
medical evidence and determine at what 
point, if any, did the Veteran's medical 
condition stabilize following his 
hospitalization on March 12, 2006, and at 
what point, if any, did the Veteran's 
condition improve such that he could have 
been safely transferred to a VA or other 
federal facility.  A complete rationale 
must be provided for every conclusion 
reached and opinion provided based upon 
specific facts reflected in the record.  

3.  After undertaking any other additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
In so doing, the AOJ is requested to 
itemize the medical expenses which were 
approved and disallowed, to include a 
specific determination regarding the 
Veteran's ambulance costs to the Eastern 
Oklahoma Medical Center on March 12, 2006.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative, if any, should be 
furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board offers no opinion regarding the ultimate outcome 
of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

